     Case 1:15-cv-07433-LAP Document 1203 Filed 01/28/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                    Plaintiff,
                                             15 Civ. 7433 (LAP)
-against-
                                                    ORDER
GHISLAINE MAXWELL,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of the email request from counsel

to Ms. Maxwell seeking a one-week extension to file objections

to the unsealing of documents under consideration for the next

round of unsealing.    Ms. Giuffre does not object to the request.

    The requested extension is granted.        Ms. Maxwell shall file

any objections no later than February 5, 2021

    SO ORDERED.

Dated:      New York, New York
            January 28, 2021


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
